John A. Fogleman, Justice, concurring. I concur in the result because I would affirm under Rule 9. Not only does appellant’s abstract fail to set out the pleadings in the case, the one most important bit of evidence in the case is not abstracted. That is Zoning Ordinance No. 614 of Harrison. Of course, we cannot take judicial notice of a city ordinance, so it is essential that the ordinance be offered in evidence. It is not possible, to my way of thinking, to be able to answer the question posed on this appeal without knowing more of the content of the ordinance than we have in the briefs in this case. It is difficult for me to see how it can be said that a change from a home occupation carried on by the inhabitants of the dwelling to one carried on by the inhabitants and an employee is not a change of use. Maintenance of the character of the zone depends upon more than the number of people who are engaged in carrying on that use. If one employee is permitted, I can perceive of no reason why two should not be permitted because both of them might live in the same house sharing a bedroom, if the parties were so inclined. Then, I ask, would the limit on the number of employees allowed as a variance be the capacity of the bouse? If so, would bedrooms be counted in determining that capacity or would it be determined by the number of people who might be accommodated by using other rooms in the house for sleeping purposes? Some of the other factors that enter into the character of a neighborhood are the traffic, both pedestrian and vehicular, passing through it and the number of cars to be parked on the streets. It may well be that the ordinance in question is worded so that the use involved here is proper as a variance, but I submit that not all the members of the court can be adequately informed on this subject without a more thorough abstract.